UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2012 Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA, TBK (Translation of registrant’s name into English) Jalan Japati No. 1 Bandung-40133 INDONESIA (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F X Form 40-F [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934] Yes No X [If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA,TBK (Registrant) Date August 8, 2012 By /s/ Agus Murdiyatno (Signature) Agus Murdiyatno Vice President Investor Relation PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA, Tbk. INFORMATION TO INVESTORS No. TEL 164 /PR000/COP-A0070000/2012 Update on Telkom-3 Satellite The deployment of Telkom-3 satellite is planned to enhance our broadcast capacity as well as providing valuable support for enterprises services and IP Backbone. Telkom-3 satellite carried 24 transponders of Standard C-band 36 MHz bandwidth, 8 transponders of Extended C-band 54 MHz bandwidth, 4 transponders of KU-band 36 MHz bandwidth and 6 transponders of KU-band 54 MHz bandwidth. The Standard C-band covers Indonesia and other Southeast Asian countries, while the Extended C-band covers Indonesia and Malaysia, and the KU-Band covers Indonesia specifically.
